Mr. Presiding Justice Barker delivered the opinion of the Court. The only testimony heard upon the question of whether time of payment of the note was extended by the payee was that of the principal debtor, Wm. F. Sandidge, who was made a defendant to the bill. He testified that he applied to Cooper when the note became due for an extension of a year, and that Cooper extended it, and that for several years, just before the year’s interest would fall due, he, would pay the interest and request another year’s extension, which Cooper always granted. He testified that in 1891 he paid him the interest and part of the principal, saying that he could pay half the principal if he wished it; to which Cooper replied that he did not need the money, that he would want to loan it again if paid, that he did not know where he could loan it, that he would just as soon Sandidge should retain it, and that the interest from that time on would be seven per cent. In a case of this kind, in order to effect a release of a' surety, it must be shown that the principal maker and the payee in the note agreed that the time of payment should be extended to a definite time beyond maturity and that the agreement was such as would preclude a suit before that time. It is contended that there was no sufficient evidence to warrant the conclusion that Cooper agreed to the one year’s extension; that while Sandidge made the application for it, Cooper used no language to show that he gave it, and that the situation at all times after maturity was such that Cooper could have recovered judgment upon the note, and Sandidge could have discharged the debt and canceled the obligation by payment of the principal and accrued interest. We labor under some embarrassment in not having Cooper’s exact words made in reply to Sandidge’s application for an extension. The witness was doubtless hampered by the court sustaining an objection to the question, “ What length of time did he say he could keep it i ” It is clear, however, that Sandidge’s application was for an extension to a definite time, and that Cooper did not by act or word indicate an unwillingness to grant it. Indeed, his conduct was such as to justify the conclusion that he had granted it. Under the arrangement and agreement in force from year to year, the situation was not such prior to September, 1892, that suit could have been maintained upon the note. It is contended that there is a failure of proof that the extension was without the knowledge or consent of appellants. The best proof of that fact, were all the parties living, would be the testimony of the appellants, of course. They are rendered incompetent as witnesses by the death of Cooper. There is no proof tending to show that they consented to the extension or had any knowledge of it. Sandidge testified that they had no information of it, as far as he knew. We think the proof on that point was as fully made as the circumstances would permit and was sufficient to support a finding that the extension was made without their knowledge or consent. We think the court erred in finding for appellees and in dismissing the bill. The decree will be reversed, with directions to the Circuit .Court to grant the relief prayed for, and perpetually enjoin the prosecution of a. suit on the note against appellants. ■ Reversed and remanded with directions.